Owen, J.
The only question raised upon this appeal is whether the $1,000 awarded for pecuniary benefits the parents might reasonably expect from their child after he attained the age of twenty-one years has any foundation in the evidence. The total amount of damages awarded for the loss of the child’s services was $1,500. This is not excessive when compared with other verdicts which have been sustained. Thus, in Ewen v. C. & N. W. R. Co. 38 Wis. 613, a $2,500 verdict for the death of a nine-year-old son was sustained. In Strong v. Stevens Point, 62 Wis. 255, 22 N. W. 425, a $1,200 verdict for the death of an eight-year-old boy was sustained. In Johnson v. C. & N. W. R. Co. 64 Wis. 425, 25 N. W. 223, a verdict for $2,500 for the death of a seven-year-old son was sustained. In Lomoe v. Superior W., L. & P. Co. 147 Wis. 5, 132 N. W. 623, a verdict for $2,500 for the death of a ten-year-old boy was affirmed. In Hoppe v. C., M. & St. P. R. Co. 61 Wis. 357, 21 N. W. 227, a verdict for $1,000 for the death of a sixteen-months-old boy was sustained. In Potter v. C. & N. W. R. Co. 21 Wis. 372; S. C. 22 Wis. 615, decided in 1869, it was intimated that a verdict for $2,000 for the death of a twelve-year-old girl would be sustained. In Ihl v. Forty-second St. & G. St. F. R. Co. 47 N. Y. 317, decided in 1872, a verdict of $1,800 for the death of a three-year-old child was sustained. In a recent *596case in Minnesota (Drimel v. Union P. Co. 139 Minn. 122, 165 N. W. 1058), a verdict of $3,400 for the death of a girl between five and six years of age was sustained.
As we understand appellant’s position, it is not contended that the verdict as a whole is excessive, but that there is no evidence upon which the jury could find that the plaintiffs might reasonably expect any pecuniary benefits from the child after he became twenty-one years of age. As parents are not entitled to the services of a child except during minority, it is apparent, and courts have held, that it requires a different order of* proof to justify an assessment of damages for pecuniary loss during the period subsequent to the attainment of the child’s majority. While the statute creating the cause of action, sec. 4256, authorizes the jury to give such damages as "they may deem fair and just” in reference to the pecuniary injury resulting from the death of the child, there must be some evidence justifying an inference that the parents would have received pecuniary benefits after the attainment of the child’s majority if death had not occurred. True, evidence of this nature cannot be very direct or conclusive, but it should be such as the circumstances of the case will permit. The age of the parents, their state of health, earning capacity and financial condition, to show the probable necessity for contributions from the child, should appear. The disposition and ability of the child to contribute should also appear where that is possible to be shown. These facts will furnish a foundation from which the jury, in the exercise of their own judgment and discretion based on their knowledge of the ordinary affairs, of life and the probabilities arising from their experience and observation, may conclude that a continuance of life would have resulted in pecuniary benefits to -the parents even after the attainment of the child’s majority. From the very nature of things much must be left to the discretion and good judgment of the jury. The statute so contemplates. It authorizes them to give such damages as *597'“they may deem fair and just.” To require anything like that degree of certainty upon which the ordinary verdict must rest would be to render the statute nugatory. But because the matter does rest in the discretion and judgment of the jury they should have the benefit of all present facts which tend to throw light upon the future probabilities. This principle is firmly established. Potter v. C. & N. W. R. Co. 21 Wis. 372; S. C. 22 Wis. 615; Wiltse v. Tilden, 77 Wis. 152, 46 N. W. 234; Tuteur v. C. & N. W. R. Co. 77 Wis. 505, 46 N. W. 897; Thompson v. Johnston Bros. Co. 86 Wis. 576, 57 N. W. 298; Decker v. McSorley, 111 Wis. 91, 86 N. W. 554; Andrzejewski v. Northwestern Fuel Co. 158 Wis. 170, 148 N. W. 37. While in the latter case it was said “there can be no recovery for the period after minority in the absence of evidence showing, to a reasonable certainty, such loss, and, with some reasonable probability, the amount of it,” it was not intended to place verdicts in this class of cases on a plane with the ordinary verdict so far as the degree of certainty required to sustain the verdict is concerned. The subsequent observations in the opinion in that case indicate that the “reasonable certainty” required is only such as the circumstances may permit.
In this case the evidence showed that the father was. twenty-seven years old. His health was fair. He was a .rural mail carrier earning $150 per month, which position he had held for over a year and a half. Prior to that time ■ he had worked as a machinist for seven months and made seven or eight dollars per day. Before that he worked at a brass mill running a crane for a year and a half, earning from forty to forty-two cents an- hour working ten hours a day. The mother was twenty-five years old. Her general health was good, but she had been nervous subsequent to the child’s death. They had no other children. Neither owned any property. The deceased child was a healthy boy, large and active for his age. The evidence shows that the plaint*598iffs were in poor financial circumstances, enjoying a modest earning capacity. While the evidence does not show a precarious condition of health on the part of the parents, and, of necessity, owing to the tender years- of the child, fails to show anything in the way of a disposition or ability on the part of the child to render the parents financial assistance, yet the evidence shows all the facts susceptible of proof. When those facts are shown, we think the statute commits the matter to the sound discretion of the jury. To those facts the jury must apply their composite knowledge, experience, and observation of the affairs of life and assess such damages as they “deem fair and just.” While their conclusion must rest to a large degree in conjecture, from the very necessities of the case, such seems to be the legislative purpose, and that purpose should not be defeated by requiring a degree of proof impossible of production. When compared with verdicts rendered by other juries in similar cases the total amount of damages awarded is moderate, and indicates that the jury in this case reasoned in much the same manner as juries before them and suggests a conscientious discharge of duty. The evidence revealed the entire situation as fully as it was capable of being shown. Upon this evidence the jury based its conclusion, quite in harmony ,with conclusions reached in other cases of like character. To say that the verdict is not sustained by the evidence would be to defeat the legislative purpose and render the statute in a great measure nugatory. This we cannot do. The judgment must be affirmed.
By the Court. — Judgment affirmed.